DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (WO 2015/076323), English equivalent US 2016/0293952.
Regarding claim 1, Kaneda teaches a positive electrode active material for a nonaqueous electrolyte secondary battery comprising:
a lithium-transition metal composite represented by general formula LidNi1-a-b-cCoaMbNbcO2, where 0.03 ≤ a ≤ 0.35, 0 ≤ b ≤ 0.10, 0.001 ≤ c ≤ 0.05, and 0.95 ≤ d ≤ 1.20 (para 0022);
the crystallite diameter of the lithium-transition metal composite is preferably 10 nm to 180 nm (para 0030), which overlaps Applicant’s claimed range of 50 nm to 130 nm; the crystallite diameter is a value calculated from the (003) peak in X-ray diffraction (XRD) measurement (para 0119); and
niobium present in solid solution in the lithium-transition metal composite oxide and may be in the form of a lithium-niobium composite oxide at the crystal grain boundaries or on the particle surfaces of the lithium-transition metal composite oxide (para 0117).
Values of 0.001 ≤ c ≤ 0.05 for “c” overlap Applicant’s claimed range of 0.02 ≤ c ≤ 0.08. Cobalt may be selected for Applicant’s M with a value of 0.03 ≤ b ≤ 0.35, which overlaps Applicant’s claimed range of 0 ≤ b ≤ 0.60. M in Kaneda may be manganese with a value of 0 ≤ b ≤ 0.10, which overlaps Applicant’s claimed range of 0.03 ≤ a ≤ 0.60. The particles are made from nickel hydroxide consisting of secondary particles composed of primary particles (para 0040). The resulting lithium-transition metal composite oxide would also consists of secondary particles composed of primary particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry and crystallite diameter because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claim 6, Kaneda teaches preparing a lithium-niobium mixture containing a nickel-manganese composite hydroxide Ni1-a’-b’Coa’Mb’(OH)2 (para 0040), a niobium compound, and a lithium compound (para 0066); firing the lithium-niobium mixture in an oxidative atmosphere at 700oC to 840oC (para 0087), which overlaps Applicant’s claimed range of 750oC to 1,000oC ; the lithium-transition metal composite represented by general formula LidNi1-a-b-cCoaMbNbcO2, where 0.03 ≤ a ≤ 0.35, 0 ≤ b ≤ 0.10, 0.001 ≤ c ≤ 0.05, and 0.95 ≤ d ≤ 1.20 (para 0022); and niobium present in solid solution in the lithium-transition metal composite oxide and may be in the form of a lithium-niobium composite oxide at the crystal grain boundaries or on the particle surfaces of the lithium-transition metal composite oxide (para 0117). See MPEP 2144.05.
Regarding claim 7, Kaneda teaches the nickel-manganese composite hydroxide by crystallization (abstract, para 0022); and mixing the nickel-manganese composite hydroxide, the niobium compound, and the lithium compound (para 0066) with an average particle diameter of 0.1 µm to 10 µm (para 0022).
Regarding claim 8, Kaneda teaches the niobium compound is niobic acid or niobium oxide (para 0024).
Regarding claim 9, Kaneda teaches the nickel-manganese composite hydroxide by crystallization (abstract, para 0022); and adding niobic salt solution and acid to slurry obtained by mixing the nickel-manganese composite hydroxide particles and water together to obtain hydroxide particles coated with a niobium compound (para 0164).
Regarding claim 10, Kaneda teaches a heat treatment step where the temperature is preferably 105oC to 800oC (para 0063) before preparing the lithium-niobium mixture; and preparing a lithium-niobium mixture containing either one or both of nickel- manganese composite hydroxide particles and nickel-manganese composite oxide particles obtained by the thermally treating, a niobium compound, and a lithium compound (para 0063; para 0066).
Regarding claim 2, Kaneda does not expressly teach the composition of the lithium-niobium compound; however, in view of Kaneda reciting niobium may also exist in the form of a lithium-niobium composite oxide and a comparable method of making, at least one of the recited lithium-niobium compound will inherently be present.
Regarding claim 3, Kaneda does not expressly teach the lithium-niobium compound contains an amorphous phase; however, in view of a comparable method of making, an amorphous phase will inherently be present.
Regarding claim 4, Kaneda teaches an average particle diameter of preferably 5 to 20 µm (para 0120).
Regarding claim 5, Kaneda does not expressly teach the average degree of circularity; however, in view of a comparable method of making, such a values will inherently be present.
Regarding claim 11, Kaneda teaches a positive electrode 3, a negative electrode 1 (Fig. 1), and a nonaqueous electrolyte solution (para 0131).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723